 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   COSTCO WHOLESALE CORPORATION,
     a Washington corporation,
 9                                                         CASE NO. 2:19-cv-01359-BAT
                                Plaintiff,
10                                                         ORDER OF DISMISSAL
             v.
11
     UTICA LLOYD'S OF TEXAS, a foreign
12   insurer not authorized by the Washington
     insurance commissioner,
13
                                Defendant.
14
            The parties having stipulated for dismissal of the above-entitled matter without prejudice
15
     and without an award of costs or expenses to either party (Dkt. 9); and the Court being fully
16
     advised in the premises; now, therefore,
17
            IT IS ORDERED, ADJUDGED AND DECREED that this case is dismissed without
18
     prejudice and without costs or expenses.
19
            DATED this ___ day of October, 2019.
20

21
                                                          BRIAN A. TSUCHIDA
22                                                        Chief United States Magistrate Judge
23




     ORDER OF DISMISSAL - 1
